Title: From Benjamin Franklin to William Shirley, 22 May 1755
From: Franklin, Benjamin
To: Shirley, William


Sir,
Philada. May 22. 1755
Mr. Norris not being in Town, your Excellency’s Letter of the 14th Instant per Express, was delivered to me. I immediately conven’d the Committee, and communicated the Contents. In answer, they desire me to acquaint your Excellency with the State of the Provisions they have procured, which is as follows.
They have purchased but 500 Barrels of Pork. It is all of the best Burlington Pork, and not one Barrel among it of any other sort. There is no more of the kind to be bought; so that this Article will fall short 700 Barrels of the Quantity required by your Committee.
They have bought but 250 Barrels of Beef, and can get no more that they would chuse to send. This is all choice Stall-fed Beef, exceeding good, most of it kill’d in this Town and put up on purpose; and the rest carefully examin’d and repack’d here. The Gentlemen of the Committee who purchase the Provisions, are Messrs. John Mifflin, Saml. Smith and Reese Meredith, all long practis’d in the Provision Way, and esteemed thorough Judges; they are of Opinion that no better Beef will or can be brought to the Army from any Country; and as your Excellency’s Request that it may be sold again, and not sent, seems founded on a mistaken Supposition of your Committee, that good Beef is not to be expected from Pensilvania, these Gentlemen will venture their own Credit and that of their Country on this Beef, that it shall prove as good as any from Boston; and they suppose that in such Case, neither your Excellency nor your Committee would desire to have it omitted. They therefore propose to send the said 250 Barrels, and no more. All the Cask, both of the Pork and Beef, are full trimm’d, and in the best Order.
Rum was one of the Articles directed in your Excellency’s Orders given to the Committee here. They had accordingly bought and shipt 50 Hogsheads, before they receiv’d your Committee’s Letter of the 14th. April, in which there is no mention of Rum. They have Advice that the Rum is arriv’d in York; so much less therefore need be sent from Boston; and the Committee conceive that the Army will not be discontented at finding it good Barbadoes, instead of New England.
A Thousand Pounds worth of Pease are also purchased in Albany by Order of the Committee; and they have shipt and sent forward 140 Barrels of Meal and Flour. 600 Barrels more of Flour are purchased and actually in Store ready to send; to which they will add 50 Tierces of Rice and the Remainder of the Sum in Bread of the kind required. If your Committee should think that Quantity of Bread too great (for it will become greater by the Diminution of the Pork) they may accomodate the New York Forces with some of it in Exchange for Pork: Connecticut Pork being plenty at New York, and Bread wanting.
The Committee will send all to the Persons recommended; but doubt they shall not be able to get the Whole delivered at Albany in time, without re-shipping some at New York; our Vessels of any Burthen drawing too much Water for that River. They will however comply with this Direction as far as they can.
This being the exact State of the Provisions sent and to be sent from hence, your Committee can now regulate their remaining Purchases accordingly.

I did not reach home ’till the 12th Instant, from the Journey, in which I had the Honour to accompany your Excellency as far as Annapolis. In my way I have had the good Fortune to do an acceptable Piece of Service to the Forces under General Braddock. I found them stuck fast, and unable to move for want of Horses and Carriages; all their Dependencies for those Articles having failed. They are now supply’d with both as well as with 6000 Bushels of Oats and Indian Corn, which were much wanted but scarce expected. Your Excellency, I find by the Papers, got well home about the same time: I do not expect more Pleasure from any News, till I hear of your safe Return after a successful Campaign at Niagara.
With the greatest Respect and Esteem, I have the Honour to be Your Excellency’s most obedient and most humble Servant

B Franklin
Governr Shirley

